Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/18/2022 has been entered.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected for the recitation of “substantially undyed”. It is unclear as to what constitutes “substantially undyed” as such language is subjective. The wool fiber dyed in the cited art is considered to be substantially undyed. Applicant is advised to clarify the claim language.

 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-10, 12-16 and 19-24 are rejected under 35 U.S.C. 103 as being unpatentable over Shen et al. (CN 104746196) in view of Masuda et al. (JP 2006/225785) as evidenced by Chang et al. (CN 102154856).
Regarding claims 1-2, 6, 8-10, 12, 15 and 24, Shen et al. teach an article comprising a textile having an antimicrobial property and including an intimate blend yarn, a fiber blend and an intimate blend yarn comprising a mixture of the claimed amount of lyocell fiber and wool fiber wherein the yarn is free of metal particles. Shen et al. teach an article comprising the textile including clothing article as set forth above Masuda et al. teach the article being knitted.   Shen et al. are silent regarding the antibacterial property or the chitosan based fiber. However, Masuda et al. teach a knitted or woven textile comprising an antibacterial yarn comprising 1-20 % by weight chitosan-based fiber which are 0.45-4.5 dtex in order to impart antibacterial property to the yarn. The yarn is free of metal particles and the amount of lyocell fiber and wool fiber together make up the claimed amount of percent weight of the yarn. It would have been obvious to one of ordinary skill in the art at the time of the invention to use the chitosan-based fiber of Masuda et al. in Shen et al in order to impart antibacterial property to the yarn and arrive at the claimed invention. 
The previous combination teach dyeing, but are silent regarding the claimed concentration of a dyeing agent. However, it is known in the art as evidenced by Chang et al. that Chitosan fiber is harder to dye and thus would have a lower dye concentration of dyeing agent than the lyocell fiber (which would have a first concentration of dyeing agent) if dyed simultaneously to save money. 
Shen et al. and Masuda et al. teach dyeing the fabric, but are silent regarding the claimed chitosan based fiber being dyed and the wool fiber being substantially free from dye. However, it is known in the art that different fibers require different dyes in order for the fiber to be dyed including chitosan based fibers and wool. Therefore the dye that would dye a chitosan based fiber would not necessarily dye a wool fiber and vice versa. It would have been obvious to one of ordinary skill in the art to dye the chitosan based fibers and leave the wool fibers substantially free from dye for cost effectiveness. Further, it is noted that the claim language of “substantially undyed” is unclear as to what constitutes “substantially undyed” as such language is subjective. The wool fiber dyed in the cited art is considered to be substantially undyed. 
Regarding claim 3, As set forth above Masuda et al. teach the claimed size of the chitosan based fibers. Masuda et al. also teaches using an additional fiber which is of similar size of the chitosan fiber in a blend including lyocell. The previous combination is silent regarding the claimed diameter of the wool fibers. However, it would have been to one of ordinary skill in the art at the time of the invention to use the claimed size of the lyocell fibers and wool fibers in order to ensure the hand, softness and affect final yarn properties as is known in the art and arrive at the claimed invention. 
Regarding claim 5, the previous combination are silent regarding the claimed synthetic elastomer fiber in the claimed amount. However, it is well known in the art to include synthetic elastomer fiber in the claimed amount in order to provide elasticity and as such it would have been obvious to one of ordinary skill in the art to use the claimed fiber in the claimed amounts and arrive at the claimed invention.
Regarding claim 7, the previous combination are silent regarding the claimed bacterial reduction. However, given the previous combination teaches such similar fibers in such similar amounts including having antibacterial properties, the claimed bacterial reduction is necessarily inherent. 
Regarding claim 13, the amount of chitosan based fiber in the textile is in the claimed amount 
Regarding claim 14, the previous combination are silent regarding the claimed bacterial reduction. However, given the previous combination teaches such similar fibers in such similar amounts including having antibacterial properties, the claimed bacterial reduction is necessarily inherent. 
Regarding claim 16, The previous combination teaches the article is clothing, but is silent regarding the specifics of the clothing. However, it would have been obvious to one of ordinary skill in the art to use the fiber taught by the previous combination in certain regions requiring antibacterial property and not in regions which do not require such property for cost efficiencies.
Regarding claim 19, The previous combination are silent regarding the claimed amount of chitosan in the fiber. However, it would have been obvious to one of ordinary skill in the art at the time of the invention to use the claimed amount of chitosan in the fiber in order to tailor the fiber properties including antibacterial properties and arrive at the claimed invention.
Regarding claim 20, the fiber blend is substantially free form synthetic antimicrobial agents. 
Regarding claim 21, the textile is formed from the intimate blended yarn.
Regarding claim 22, the previous combination is silent regarding the dyeing agent being a reactive dye. However, it is known in the art to use reactive dyes to dye fibers such as lyocell and chitosan as evidenced by Chang et al. and would have been obvious to one of ordinary skill in the art. 
Regarding claim 23, the previous combination is silent regarding the dyeing agent being a direct dye. However, it is known in the art to use direct dyes to dye fibers such as lyocell and chitosan.
Response to Arguments
Applicant's arguments filed 07/18/2022 have been fully considered but they are not persuasive. 
Applicant argues the cited art does not teach the claimed concentration of dye in the lyocell and chitosan fiber. The previous combination teach dyeing, but are silent regarding the claimed concentration of a dyeing agent. However, it is known in the art as evidenced by Chang et al. that Chitosan fiber is harder to dye and thus would have a lower dye concentration of dyeing agent than the lyocell fiber (which would have a first concentration of dyeing agent) if dyed simultaneously to save money. 
Shen et al. and Masuda et al. teach dyeing the fabric, but are silent regarding the claimed chitosan based fiber being dyed and the wool fiber being substantially free from dye. However, it is known in the art that different fibers require different dyes in order for the fiber to be dyed including chitosan based fibers and wool. Therefore the dye that would dye a chitosan based fiber would not necessarily dye a wool fiber and vice versa. It would have been obvious to one of ordinary skill in the art to dye the chitosan based fibers and leave the wool fibers substantially free from dye for cost effectiveness. Further, it is noted that the claim language of “substantially undyed” is unclear as to what constitutes “substantially undyed” as such language is subjective. The wool fiber dyed in the cited art is considered to be substantially undyed. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN MCKINNON whose telephone number is (571)272-6116. The examiner can normally be reached Monday thru Friday generally 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call Examiner at 571-272-6116.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Shawn Mckinnon/Examiner, Art Unit 1789